                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  OGD EQUIPMENT CO. d/b/a OVERHEAD                      §
  GARAGE DOOR, LLC,                                     §
                                                        §
          Plaintiff,                                    §
                                                        § Civil Action No.: 4:17-cv-00898-ALM-KPJ
  v.                                                    §
                                                        §
  OVERHEAD DOOR CORPORATION and                         §
  OVERHEAD DOOR COMPANY OF                              §
  LUBBOCK, INC.,                                        §
                                                        §
          Defendants.
                         MEMORANDUM OPINION AND ORDER

       On October 24, 2019, counsel for OGD Equipment Co. (“OGD”) contacted the Court

regarding two discovery disputes between the parties. On October 25, 2019, the Court held a

telephonic hearing regarding the discovery disputes (the “Hearing”). See Dkt. 182. During the

Hearing, counsel for OGD argued that Defendants Overhead Door Corporation and Overhead

Door Company of Lubbock, Inc.’s (collectively, “Defendants”) privilege log was overbroad and

deficient, as it contains thousands of entries with insufficient descriptions. See id. Conversely,

Defendants argued OGD has not produced adequate discovery with regards to OGD’s internet

search terms data and emails from a certain personal email account. See id.

                                    I.     BACKGROUND

       This is the fourth telephonic hearing the Court has held to address discovery disputes in

this case since July 2019. See Dkts. 76, 146, 164, 182. The Court has expended significant time

and resources on this case over the course of almost two years since it was filed on December 29,

2017. See Dkt. 1. Pursuant to the Court’s September 24, 2019, Order, all discovery was to be

completed by October 25, 2019. See Dkt. 150. Further, this case is set for a Final Pretrial
Conference on December 6, 2019, and trial in January 2020. See Dkt. 96.

                            II.     DEFICIENT PRIVILEGE LOG

        During the Hearing, OGD’s counsel asserted that Defendants’ privilege log contained

approximately 6,100 entries, around 4,500 of which OGD alleges only identify the document by

type, date, and a claim of privilege. See Dkt. 182. While Defendants generally disputed this

allegation, Defendants’ counsel acknowledged they were still in the process of reviewing and

supplementing the privilege log to bring it into full compliance with Federal Rule of Civil

Procedure 26(b)(5), thereby admitting it was presently overbroad and deficient under the Federal

Rules. See id.

        Under Federal Rule of Civil Procedure 26(b)(5)(A), a party withholding information by

claiming it is privileged or subject to protection as trial-preparation material must “(i) expressly

make the claim; and (ii) describe the nature of the documents, communications, or tangible things

not produced or disclosed—and do so in a manner that, without revealing information itself

privileged or protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A).

While the Rule does not “attempt to define for each case what information must be provided, . . .

a privilege log’s description of each document and its contents must provide sufficient information

to permit courts and other parties to test the merits of the privilege claim.” Equal Employment

Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 697 (5th Cir. 2017) (quotations

omitted). Continual failure to adhere to the Rules’ prescription may result in “waiver of the

privilege where a court finds that the failure results from unjustified delay, inexcusable conduct,

or bad faith.” Id.

        At the Hearing, Defendants acknowledged their privilege log likely contains nonprivileged

documents and needs additional information to comply with the Federal Rules. Therefore, as



                                                 2
detailed below, the Court orders the following:

       •   Defendants shall revise their privilege log such that it is fully compliant with Federal

           Rule of Civil Procedure 26(b)(5), and produce the revised log to OGD by Friday,

           November 1, 2019, at 12:00 p.m.

       •   Lead counsel for Defendants shall file an affidavit with the Court certifying that the

           revised privilege log complies with Federal Rule of Civil Procedure 26(b)(5), and that

           lead counsel has reviewed all documents listed on the revised privilege log and

           confirmed that all such documents are in fact privileged by Friday, November 1, 2019,

           at 12:00 p.m.

       •   Defendants shall produce any documents removed from the current privilege log by

           Friday, November 1, 2019, at 5:00 p.m.

       •   Defendants shall prepare a set of all privileged documents with all privileged language

           highlighted by Monday, November 4, 2019, at 5:00 p.m.

       •   OGD shall notify the Court of any remaining dispute regarding Defendants’ revised

           privilege log by Monday, November 4, 2019, at 5:00 p.m.

                            III.    DOCUMENT PRODUCTION

       During the Hearing, counsel for Overhead Door Corporation (“Overhead”) claimed OGD

has not produced all the documents regarding OGD’s tracking of customer internet search terms.

See Dkt. 182. Counsel further alleged that OGD has not produced OGD CEO Westbrook’s emails

from a personal email account. See id. In response to both of these claims, OGD’s counsel asserted

that it had not properly conferred with Defendants’ counsel on these matters, as the parties had

only exchanged emails the day before the Hearing.

       Under the Federal Rules of Civil Procedure, a party seeking to compel discovery must


                                                  3
certify that “the movant has in good faith conferred or attempted to confer with the person or party

failing to make disclosure or discovery in an effort to obtain it without court action.” Fed. R. Civ.

P. 37(a)(1). Moreover, under the Eastern District of Texas Local Rule CV-7, parties are further

required to “meet and confer” as follows:

       (h) “Meet and Confer” Requirement. The “meet and confer” motions practice
       requirement imposed by this rule has two components, a substantive and a
       procedural component.

              For opposed motions, the substantive component requires, at a minimum, a
       personal conference, by telephone or in person, between an attorney for the movant
       and an attorney for the non-movant. In any discovery-related motion, the
       substantive component requires, at a minimum, a personal conference, by
       telephone or in person, between the lead attorney and any local counsel for the
       movant and the lead attorney and any local counsel for the non-movant.

              In the personal conference, the participants must give each other the
       opportunity to express his or her views concerning the disputes. The
       participants must also compare views and have a discussion in an attempt to
       resolve their differing views before coming to court. Such discussion requires
       a sincere effort in which the participants present the merits of their respective
       positions and meaningfully assess the relative strengths of each position.

              In discovery-related matters, the discussion shall consider, among
       other things: (1) whether and to what extent the requested material would be
       admissible in a trial or is reasonably calculated to lead to the discovery of
       admissible evidence; (2) the burden and costs imposed on the responding
       party; (3) the possibility of cost-shifting or sharing; and (4) the expectations of
       the court in ensuring that parties fully cooperate in discovery of relevant
       information.

               Except as otherwise provided by this rule, a request for court intervention
       is not appropriate until the participants have met and conferred, in good faith,
       and concluded, in good faith, that the discussions have conclusively ended in
       an impasse, leaving an open issue for the court to resolve. Good faith requires
       honesty in one’s purpose to discuss meaningfully the dispute, freedom from
       intention to defraud or abuse the discovery process and faithfulness to one’s
       obligation to secure information without court intervention. For opposed
       motions, correspondence, e-mails, and facsimile transmissions do not
       constitute compliance with the substantive component and are not evidence of
       good faith. Such materials, however, may be used to show bad faith of the author.

               An unreasonable failure to meet and confer violates Local Rule AT-3

                                                 4
       and is grounds for disciplinary action. A party may file an opposed motion
       without the required conference only when the non-movant has acted in bad
       faith by failing to meet and confer. The procedural requirement of the “meet and
       confer” rule is one of certification. It appears in Section (i) of this rule, entitled
       “Certificates of Conference.”

Local Rule CV-7(h) (emphasis added).

       Here, the parties came to the Court without first properly conferring regarding the disputes,

much less attempting in good faith to resolve the disputes. As stated at the Hearing, the parties do

not yet know if the documents Defendants are now complaining about are in OGD’s possession or

even exist at all. Without this information, it is impossible for the parties to know if an actual

dispute exists. Only after the parties properly confer and attempt in good faith to resolve any

dispute may the parties contact the Court regarding the disputes.

       As discussed at the Hearing, because substantial judicial resources have already been

expended on this case, in particular regarding discovery disputes and what appears to the Court to

be stonewalling in the production of discovery, if the Court must decide another discovery dispute

between the parties in this matter, the Court will direct the losing party to pay all costs associated

with such dispute.

                                      IV.     CONCLUSION

       IT IS THEREFORE ORDERED that Defendants shall revise their privilege log such that

it is fully compliant with Federal Rule of Civil Procedure 26(b)(5), and produce the revised log to

OGD by Friday, November 1, 2019, at 12:00 p.m.

       IT IS FURTHER ORDERED that lead counsel for Defendants shall file an affidavit with

the Court certifying that the revised privilege log complies with Federal Rule of Civil Procedure

26(b)(5), and that lead counsel has reviewed all documents listed on the revised privilege log and

confirmed that all such documents are in fact privileged by Friday, November 1, 2019, at 12:00



                                                  5
    p.m.

           IT IS FURTHER ORDERED that Defendants shall produce any documents removed

    from the current privilege log by Friday, November 1, 2019, at 5:00 p.m.

           IT IS FURTHER ORDERED that Defendants shall prepare a set of all privileged

    documents with all privileged language highlighted by Monday, November 4, 2019, at 5:00 p.m.

.          IT IS FURTHER ORDERED that OGD shall notify the Court of any remaining dispute

    regarding Defendants’ revised privilege log by Monday, November 4, 2019, at 5:00 p.m.

           IT IS FURTHER ORDERED that counsel shall properly confer, and attempt in good

    faith to resolve, any remaining disputes regarding the production of documents.

                So ORDERED and SIGNED this 25th day of October, 2019.




                                                       ____________________________________
                                                       KIMBERLY C. PRIEST JOHNSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   6
